VYSTAR CORPORATION

 

SECURITIES PURCHASE AGREEMENT

 

This Securities Purchase Agreement (“Agreement”) is made as of May __, 2012, by
and between Vystar Corporation, a Georgia corporation (the “Company”), and each
of the purchasers who execute the Purchaser Signature Page hereto (the
“Purchaser”).

 

RECITALS

 

A.           The Company desires to obtain funds from each Purchaser in order to
provide working capital for marketing, acquisitions, expansion and to further
the operations of the Company.

 

B.           The Company is offering Units (the “Units”), each Unit comprised of
(i) 100,000 shares of its common stock, $0.001 par value per share (the “Common
Stock” and, the shares of Common Stock offered herein, being sometimes referred
to herein as the “Shares”), and (ii) 100,000 warrants in the form as annexed
hereto as Exhibit A (the “Warrants”), to purchase an equal number of shares of
Common Stock at an exercise price of $0.35 per share (the “Warrant Shares”), at
a purchase price of $25,000 per Unit (i.e. $0.25 per Share and Warrant). The
Shares, Warrants and Warrant Shares are sometimes collectively referred to
herein as the “Securities.”

 

C.           Purchasers understand that there is a great deal of risk,
illiquidity and uncertainty in the purchase of the Units herein, and that no
assurance can be made that the Company will complete its business plan or, if
completed, that it will be successful in doing so. Purchasers have received and
examined all of the Company’s SEC Reports (as defined in Section 3.7.1),
including, without limitation, any risk factors therein, and a Offering Summary
Memorandum dated as of May 4, 2012 (the “PPM”) containing such information as,
among other things, a description of this offering and understand that an
investment herein entails a high degree of risk and illiquidity, including loss
of Purchaser’s entire investment.

 

D.           The offering of Units is being made directly by the Company through
the Placement Agent (as hereinafter defined), to accredited investors only,
under Regulation S and/or Rule 506 of Regulation D of the Securities Act, as
amended, on a “best efforts $750,000 maximum” basis, wherein up to a maximum of
30 Units, or 3,000,000 Shares and3,000,000 Warrants may be sold.

 

E.           There is no escrow agent in this offering and moneys will not be
held in any segregated or secured account pending acceptance or rejection.
Accordingly, there is also no minimum offering amount and your funds reflecting
the Purchase Price will become immediately available for use by the Company and
susceptible to rights of third party creditors without protection. Purchasers
and third party agents will not have an opportunity to approve of a Closing /
subscription acceptance, or to request refund of any moneys submitted to the
Company until such time as subscriptions are accepted or rejected or a
Termination Date occurs. Purchasers acknowledge and agree that their
subscriptions are irrevocable and binding commitments on the part of the
Purchaser and that once their funds have been tendered with the appropriate
subscription documents the Company may utilize and disburse funds and conduct a
Closing and issue to Purchasers their respective Shares and Warrants without any
advanced consent or notice to Purchasers or the Placement Agent. The Company may
reject any subscriptions in whole or in part for any reason or for no reason to
return funds to the Purchaser to the extent of such non accepted funds, or,
retains the right to hold the same for acceptance or rejection at a future
closing, until termination of the offering, at which time, any unused
subscription funds shall be returned to Purchaser.

 

 

 

 

AGREEMENT

 

It is agreed as follows:

 

1.           PURCHASE AND SALE OF UNITS.

 

1.1           Purchase and Sale. In reliance upon the representations and
warranties of the Company and each Purchaser contained herein and subject to the
terms and conditions set forth herein, at Closing, each Purchaser shall
purchase, and the Company shall sell and issue to each Purchaser, Units
comprised of the number of Shares and Warrants set forth on the signature page
annexed to the end of this Agreement as executed by such Purchaser (the
“Purchaser Signature Page”), issued in such Purchaser’s name, at a purchase
price of $25,000 per Unit (the “Purchase Price”).

 

2.           CLOSING.

 

2.1           Date and Time. The sale of Units will take place in one or more
closings (“Closing”), subject to the satisfaction of all the parties hereto of
their obligations herein. The Purchasers shall submit an executed copy of this
Agreement to the Company and Placement Agent along with the Purchase Price by
bank wire (or, with the consent of Placement Agent, by check) directly to the
Company. The Closing of the sale of Units contemplated by this Agreement shall
take place from time to time as subscriptions are received, without any consent
of, or notice to, Purchasers. Subscriptions that are not accepted will be
returned with any funds (less wire fees). The Closing shall take place at the
offices of the Company or at such other place as the Company and the Placement
Agent shall agree in writing (each, a “Closing Date”) on or before May 15, 2012,
unless otherwise extended by the Company and Placement Agent up to a maximum of
30 days (the “Termination Date”).

 

2.2           No Escrow Agent. There is no escrow agent and no minimum offering
amount. Purchasers understand and acknowledge that the Company may or may not
raise capital other than their own subscription and, that the Company may accept
subscriptions from Purchasers at any time. Purchasers acknowledge and agree that
their subscriptions are irrevocable and binding commitments on the part of the
Purchaser and that once their funds have been tendered to the Company with the
appropriate subscription documents and their subscription received. The Company
may reject any subscriptions in whole or in part for any reason or for no reason
and shall return funds to the Purchaser to the extent of such non accepted
funds, or, retains the right to hold the same for acceptance or rejection at a
future closing, until the Termination Date of the offering, at which time, any
unused subscription funds shall be returned to Purchaser.

 

3.           REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

 

As a material inducement to each Purchaser to enter into this Agreement and to
purchase the Units and for Placement Agent to assist in placing the offering,
the Company represents and warrants that the following statements are true and
correct in all material respects as of the date hereof and will be true and
correct in all material respects at Closing, except as expressly qualified or
modified herein. All references in this Section 3 to the Shares, Warrants or
Warrant Shares or Securities shall be deemed to include the Placement Agent
Shares, Placement Agent Warrants (each as defined in Section 8 below) and shares
issuable upon exercise of the Placement Agent Warrants, unless the context
requires otherwise.

 

3.1           Organization and Good Standing. The Company is a corporation duly
organized, validly existing, and in good standing under the laws of the State of
Georgia and has full corporate power and authority to enter into and perform its
obligations under this Agreement, and to own its properties and to carry on its
business in all jurisdictions as presently conducted and as proposed to be
conducted. The Company and its subsidiaries have all government and other
licenses and permits and authorizations to do business in all jurisdictions
where their activities require such license, permits and authorizations, except
where failure to obtain any such license, permit or authorization will not have
a Material Adverse Effect, as defined herein.

 

2

 

 

3.2           Capitalization. As of March 31, 2012, the Company is authorized to
issue 50,000,000 shares of Common Stock, of which, 19,032,248 shares were issued
and outstanding, and 15,000,000 shares of “blank check” preferred stock
authorized, none of which is or has been issued or outstanding or designated or
otherwise agreed to be issued or outstanding and none of which has been or is
designated as a series or class with any specific rights or privileges. All
outstanding shares of the Company’s capital stock have been duly authorized and
validly issued, and are fully paid, nonassessable, and free of any preemptive
rights. There is only one class and series of common stock of the Company,
without any special series, rights, preferences or designations assigned to any
particular shares of Common Stock. The Company does not have any outstanding
notes, convertible debt, derivative securities or notes other than as
specifically set forth on Schedule 3.2 hereto which are convertible into or
exercisable for Common Stock, and which do not have anti dilution rights or
protections.

 

3.3           Authorization. The Company has full power and authority and has
taken all requisite action on the part of the Company, its officers, directors
and stockholders necessary for (i) the authorization, execution and delivery of
this Agreement, the Warrants and any other transaction documents relating to
this Agreement (collectively the “Transaction Documents”), (ii) the
authorization of the performance of all obligations of the Company hereunder or
thereunder, and (iii) the authorization, issuance (or reservation for issuance)
and delivery of the Shares hereby or the Warrant Shares upon exercise of the
Warrants. The Transaction Documents constitute the legal, valid and binding
obligations of the Company, enforceable against the Company in accordance with
their terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability, relating
to or affecting creditors’ rights generally.

 

3.4           Valid Issuance of Securities. The Shares have been duly and
validly authorized and, upon issuance, will be validly issued, fully paid and
non-assessable. The Warrants have been duly and validly authorized, and, the
Warrant Shares, when and if issued in accordance with the terms of the Warrants,
shall be validly issued, fully paid and non-assessable. The Shares, upon
issuance are, and the Warrant Shares, upon issuance in accordance with the
Warrants will be, free and clear of any security interests, liens, claims or
other encumbrances, other than restrictions upon transfer under federal and
state securities laws. The shares of each Subsidiary are duly authorized,
validly issued, fully paid and non assessable and held by the Company which has
sole, and unencumbered marketable title and is the sole owner.

 

3.5           No Conflict, Breach, Violation or Default; Third Party Consents.
The execution, delivery and performance of the Transaction Documents by the
Company and the issuance and sale of the Securities will not conflict with or
result in a breach or violation of any of the terms and provisions of, or
constitute a default under (i) the Company’s Articles of Incorporation or the
Company’s Bylaws, both as in effect on the date hereof (collectively, the
“Company Documents”), or (ii) any statute, rule, regulation or order of any
governmental agency, self regulatory agency, securities regulatory or insurance
regulatory agency or body or any court, domestic or foreign, having jurisdiction
over the Company or any of its assets or properties, or (iii) any material
agreement or instrument to which the Company is a party or by which the Company
is bound or to which any of its assets or properties is subject; except in the
case of each of clauses (ii) and (iii), such as could not, individually or in
the aggregate, have or reasonably be expected to result in a Material Adverse
Effect. No approval of or filing with any governmental authority is required for
the Company to enter into, execute or perform this Agreement or any Transaction
Document.

 

3

 

 

3.6           No Material Adverse Change. Since December 31, 2011, except as
identified and described in the SEC Reports (as defined below) or as described
on Schedule 3.6, there has not been:

 

(i)          any change in the assets, liabilities, financial condition or
operating results of the Company from that reflected in the financial statements
included in the Company’s Annual Report on Form 10-K for the fiscal year ended
December 31, 2011 except for changes in the ordinary course of business which
have not had and could not reasonably be expected to have a material adverse
effect on the Company’s assets, properties, financial condition, operating
results or business of the Company taken as a whole other than an effect
primarily or proximately resulting from (A) changes in general economic or
market conditions affecting the industry generally in which the Company
operates, which changes do not disproportionately affect the Company as compared
to other similarly situated participants in the industry in which the Company
operates; (B) changes in applicable law or GAAP; and (C) acts of terrorism, war
or natural disasters which do not disproportionately affect the Company (as such
business is presently conducted) (a “Material Adverse Effect”), individually or
in the aggregate;

 

(ii)         any declaration or payment of any dividend, or any authorization or
payment of any distribution, on any of the capital stock of the Company, or any
redemption or repurchase of any securities of the Company;

 

(iii)        any material damage, destruction or loss, whether or not covered by
insurance, to any assets, licenses, government permits, self regulatory agency
permit or license, or properties of the Company;

 

(iv)        any waiver, not in the ordinary course of business, by the Company
of a material right or of a material debt owed to it;

 

(v)         any satisfaction or discharge of any lien, claim or encumbrance or
payment of any obligation by the Company, except in the ordinary course of
business and which has not had a Material Adverse Effect;

 

(vi)        any change or amendment to the Company Documents, or material change
to any material contract or arrangement by which the Company is bound or to
which any of its assets or properties is subject;

 

(vii)       any material labor difficulties, labor disputes, non-compete or
similar disputes, or labor union organizing activities with respect to employees
of the Company;

 

(viii)      any material transaction entered into by the Company other than in
the ordinary course of business;

 

(ix)         the loss of the services of any key employee, salesperson, or
material change in the composition or duties of the senior management of the
Company;

 

(x)          the loss or threatened loss of any customer which has had or could
reasonably be expected to have a Material Adverse Effect;

 

(xi)         any default of any indebtedness or, to the knowledge of the
Company, breach of contract agreement, in each case with aggregate liabilities
of greater than $50,000.

 



4

 



 

(xi)         any other event or condition of any character that has had or could
reasonably be expected to have a Material Adverse Effect.

 

3.7           SEC Reports and Financial Statements.

 

3.7.1           The Company has made available to each Purchaser through the
SEC’s EDGAR system accurate and complete copies (excluding copies of exhibits)
of each report, registration statement, and definitive proxy statement filed by
the Company with the United States Securities and Exchange Commission (“SEC”)
since December 31, 2010 (collectively, the “SEC Reports”). All statements,
reports, schedules, forms and other documents required to have been filed by the
Company with the SEC have been so filed. As of the time it was filed with the
SEC (or, if amended or superseded by a filing prior to the date of this
Agreement, then on the date of such filing): (i) each of the SEC Reports
complied in all material respects with the applicable requirements of the
Securities Act of 1933, as amended (the “Securities Act”), or the Securities
Exchange Act of 1934 (the “1934 Act”), as amended; and (ii) none of the SEC
Reports contained any untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.

 

3.7.2           Except for the pro forma financial statements, if any, the
financial statements contained in the SEC Reports: (i) complied as to form in
all material respects with the published rules and regulations of the SEC
applicable thereto at the time of filing and as of the date of each Closing;
(ii) were prepared in accordance with GAAP applied on a consistent basis
throughout the periods covered (except as may be indicated in the notes to such
financial statements and, in the case of unaudited statements, as permitted by
Form 10-Q of the SEC, and except that unaudited financial statements may not
contain footnotes and are subject to normal and recurring year-end audit
adjustments which will not, individually or in the aggregate, be material in
amount); and (iii) fairly present, in all material respects, the financial
position of the Company as of the respective dates thereof and the results of
operations of the Company for the periods covered thereby, subject, in the case
of unaudited statements, to normal, immaterial, year-end audit adjustments. All
adjustments considered necessary for a fair presentation of the financial
statements have been included.

 

3.8           Securities Law Compliance. Without consideration of the actions of
the Placement Agent (as defined in Section 8 herein), and assuming the accuracy
of the representations and warranties of each Purchaser set forth in Section 4
of this Agreement, the offer and sale of the Securities comprising the Units
will constitute an exempted transaction under the Securities Act, and
registration of the Shares, Warrants or Warrant Shares under the Securities Act
for issuance herein is not required. The Company shall make such filings as may
be necessary to comply with the Federal securities laws and the “blue sky” laws
of any state in connection with the offer and sale of the Securities, which
filings will be made in a timely manner.

 

3.9           Tax Matters. The Company has timely prepared and filed all tax
returns required to have been filed by the Company with all appropriate
governmental agencies and timely paid all taxes shown thereon or otherwise owed
by it. The charges, accruals and reserves on the books of the Company in respect
of taxes for all fiscal periods are adequate in all material respects, and there
are no material unpaid assessments against the Company nor, to the Company’s
Knowledge, any basis for the assessment of any additional taxes, penalties or
interest for any fiscal period or audits by any federal, state or local taxing
authority except for any assessment which is not material to the Company, taken
as a whole. All taxes and other assessments and levies that the Company is
required to withhold or to collect for payment have been duly withheld and
collected and paid to the proper governmental entity or third party when due.
There are no tax liens or claims pending or, to the Company’s Knowledge,
threatened against the Company or any of its assets or property. There are no
outstanding tax sharing agreements or other such arrangements between the
Company or other corporation or entity. For the purposes of this agreement,
“Company’s Knowledge” means the actual knowledge of the executive officers (as
defined in Rule 405 under the Securities Act) of the Company.

 

5

 

 

3.10         Title to Properties. Except as disclosed in the SEC Reports, the
Company has good and marketable title to all real properties and all other
properties and assets owned by it, in each case free from liens, encumbrances
and defects that would materially affect the value thereof or materially
interfere with the use made or currently planned to be made thereof by them; and
except as disclosed in the SEC Reports, the Company holds any leased real or
personal property under valid and enforceable leases with no exceptions that
would materially interfere with the use made or currently planned to be made
thereof by them.

 

3.11         Intellectual Property.

 

Except as set forth in Schedule 3.11:

 

(i)          All Intellectual Property of the Company or its Subsidiaries is
currently in compliance with all legal requirements (including timely filings,
proofs and payments of fees) and is valid and enforceable. No Intellectual
Property of the Company which is necessary for the conduct of Company’s
businesses as currently conducted has been or is now involved in any
cancellation, dispute or litigation, and, to the Company’s Knowledge, no such
action is threatened.

 

(ii)         All of the licenses and sublicenses and consent, royalty or other
agreements concerning Intellectual Property which are necessary for the conduct
of the Company’s business as currently conducted to which the Company is a party
or by which any of its assets are bound (other than generally commercially
available, non-custom, off-the-shelf software application programs having a
retail acquisition price of less than $10,000 per license) (collectively,
“License Agreements”) are valid and binding obligations of the Company and, to
the Company’s Knowledge, the other parties thereto, enforceable in accordance
with their terms, except to the extent that enforcement thereof may be limited
by bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
other similar laws affecting the enforcement of creditors’ rights generally, and
there exists no event or condition which will result in a material violation or
breach of or constitute (with or without due notice or lapse of time or both) a
default by the Company under any such License Agreement.

 

(iii)        The Company owns or has the valid right to use all of the
Intellectual Property that is necessary for the conduct of the Company’s
business as currently conducted and for the ownership, maintenance and operation
of the Company’s properties and assets, free and clear of all liens,
encumbrances, adverse claims or obligations to license all such owned
Intellectual Property and Confidential Information, other than licenses entered
into in the ordinary course of the Company’s business. The Company has a valid
and enforceable right to use all third party Intellectual Property and
Confidential Information used or held for use in the business of the Company.

 

(iv)        To the Company’s Knowledge, the conduct of the Company’s business as
currently conducted does not infringe or otherwise impair or conflict with
(collectively, “Infringe”) any Intellectual Property rights of any third party
or any confidentiality obligation owed to a third party, and, to the Company’s
Knowledge, the Intellectual Property and Confidential Information of the Company
which are necessary for the conduct of the Company’s business as currently
conducted are not being Infringed by any third party. There is no litigation or
order pending or outstanding or, to the Company’s Knowledge, threatened or
imminent, that seeks to limit or challenge or that concerns the ownership, use,
validity or enforceability of any Intellectual Property or Confidential
Information of the Company and the Company’s use of any Intellectual Property or
Confidential Information owned by a third party, and, to the Company’s
Knowledge, there is no valid basis for the same.

 

6

 

 

(v)         The consummation of the transactions contemplated hereby and by the
other Transaction Documents will not result in the alteration, loss, impairment
of or restriction on the Company’s ownership or right to use any of the
Intellectual Property or Confidential Information which is necessary for the
conduct of the Company’s business as currently conducted.

 

(vi)        The Company has taken reasonable steps to protect the Company’s
rights in its Intellectual Property and Confidential Information. Each employee,
consultant and contractor who has had access to Confidential Information which
is necessary for the conduct of Company’s business as currently conducted has
executed an agreement to maintain the confidentiality of such Confidential
Information and has executed appropriate agreements that are substantially
consistent with the Company’s standard forms thereof, except where the failure
to do so has not had and could not reasonably be expected to have a Material
Adverse Effect, individually or in the aggregate. Except under confidentiality
obligations, there has been no material disclosure of any Confidential
Information to any third party.

 

3.12         Environmental Matters. To the Company’s Knowledge, the Company (i)
is not in violation of any statute, rule, regulation, decision or order of any
governmental agency or body or any court, domestic or foreign, relating to the
use, disposal or release of hazardous or toxic substances or relating to the
protection or restoration of the environment or human exposure to hazardous or
toxic substances (collectively, “Environmental Laws”), (ii) does not own or
operate any real property contaminated with any substance that is subject to any
Environmental Laws, (iii) is not liable for any off-site disposal or
contamination pursuant to any Environmental Laws, or (iv) is not subject to any
claim relating to any Environmental Laws, which violation, contamination,
liability or claim has had or could reasonably be expected to have a Material
Adverse Effect, individually or in the aggregate; and there is no pending or, to
the Company’s Knowledge, threatened investigation that might lead to such a
claim.

 

3.13         Litigation. There are no pending material actions, suits or
proceedings against or affecting the Company, or any of its properties; and to
the Company’s Knowledge, no such actions, suits or proceedings are threatened or
contemplated against the Company.

 

3.14         No Directed Selling Efforts or General Solicitation. Neither the
Company nor any Person, as defined below, acting on its behalf has conducted any
general solicitation or general advertising (as those terms are used in
Regulation D) in connection with the offer or sale of any of the Securities.
“Person” means any individual, corporation, company, limited liability company,
partnership, limited liability partnership, trust, estate, proprietorship, joint
venture, association, organization or entity.

 

3.15         No Integrated Offering. Neither the Company nor any of its
Affiliates, nor any Person acting on its or their behalf has, directly or
indirectly, made any offers or sales of any Company security or solicited any
offers to buy any security, under circumstances that would adversely affect
reliance by the Company on Section 4(2) for the exemption from registration for
the transactions contemplated hereby or would require registration of the
Securities under the Securities Act. For purposes of this Agreement, “Affiliate”
means, with respect to any Person, any other Person which directly or indirectly
through one or more intermediaries Controls, is controlled by, or is under
common control with, such Person.

 

7

 

 

3.16         Questionable Payments. To the Company’s Knowledge, none of its
current or former stockholders, directors, officers, employees, agents or other
Persons acting on behalf of the Company, has on behalf of the Company or in
connection with its business: (i) used any corporate funds for unlawful
contributions, gifts, entertainment or other unlawful expenses relating to
political activity; (ii) made any direct or indirect unlawful payments to any
governmental officials or employees from corporate funds; (iii) established or
maintained any unlawful or unrecorded fund of corporate monies or other assets;
(iv) made any false or fictitious entries on the books and records of the
Company; or (v) made any unlawful bribe, rebate, payoff, influence payment,
kickback or other unlawful payment of any nature.

 

3.17         Transactions with Affiliates. Except as disclosed in the SEC
Reports, none of the officers or directors of the Company and, to the Company’s
Knowledge, none of the employees of the Company is presently a party to any
transaction with the Company (other than as holders of stock options and/or
warrants, and for services as employees, officers and directors), including any
contract, agreement or other arrangement providing for the furnishing of
services to or by, providing for rental of real or personal property to or from,
or otherwise requiring payments to or from any officer, director or such
employee or, to the Company’s Knowledge, any entity in which any officer,
director, or any such employee has a substantial interest or is an officer,
director, trustee or partner.

 

3.18         Internal Controls. Except as set forth in the SEC Reports, the
Company is in material compliance with the provisions of the Sarbanes-Oxley Act
of 2002 currently applicable to the Company except where such noncompliance
could not have or reasonably be expected to result in a Material Adverse Effect.
Except as set forth in the SEC Reports, the Company maintains, and will use
commercially reasonable best efforts to maintain, a system of internal
accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management’s general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements and to maintain asset accountability both in
conformity with GAAP and the applicable provisions of the 1934 Act, (iii) access
to assets is permitted only in accordance with management’s general or specific
authorization, and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences. Except as set forth in the SEC Reports, the Company
has established disclosure controls and procedures (as defined in the 1934 Act
Rules 13a-14 and 15d-14) and designed such disclosure controls and procedures to
ensure that material information relating to the Company, including the
subsidiaries, is made known to the certifying officers by others within those
entities, particularly during the period in which the Company’s most recently
filed period report under the 1934 Act, as the case may be, is being prepared.
The Company’s certifying officers have evaluated the effectiveness of the
Company’s controls and procedures as of the end of the period covered by the
most recently filed periodic report under the 1934 Act (such date, the
“Evaluation Date”). The Company presented in its most recently filed periodic
report under the 1934 Act the conclusions of the certifying officers about the
effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date. Since the Evaluation Date, there have
been no significant changes in the Company’s internal controls (as such term is
defined in Item 308 of Regulation S-K for smaller reporting companies) or, to
the Company’s Knowledge, in other factors that could significantly affect the
Company’s internal controls.

 

3.19         Disclosures. Neither the Company, the Placement Agent, nor any
Person acting on any of their behalf has provided the Purchasers or their agents
or counsel with any information that constitutes or might constitute material,
non-public information. The written materials delivered to the Purchasers in
connection with the transactions contemplated by the Transaction Documents do
not contain any untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements contained therein, in light of
the circumstances under which they were made, not misleading.

 

8

 

 

3.20         Third Party Beneficiaries. The Company acknowledges that Placement
Agent, its representatives, and other selling agents (if any), are direct
intended beneficiaries of the representations and warranties made hereby in
respect of all of the Placement Agent Shares or Warrants issued to them or their
affiliates, and, are also deemed third party beneficiaries to the
representations and warranties made hereby to the Purchasers.

 

4.          REPRESENTATIONS AND WARRANTIES OF EACH PURCHASER.

 

Each Purchaser individually and not jointly hereby represents warrants and
covenants with the Company as follows. For avoidance of doubt, these warranties
and representations are made to the Company as well as to the Placement Agent
and their agents and representatives and affiliates and other members of the
selling group (if any) and their representatives and affiliates, as third party
beneficiaries hereto:

 

4.1           Legal Power. Each Purchaser has the requisite individual,
corporate, partnership, limited liability company, trust, or fiduciary power, as
appropriate, and is authorized, if such Purchaser is a corporation, partnership,
limited liability company, or trust, to enter into this Agreement, to purchase
the Shares hereunder, and to carry out and perform its obligations under the
terms of this Agreement or any other Transaction Documents to which it is a
party.

 

4.2           Due Execution. The execution and performance of the terms under
this Agreement and the Accredited Investor Questionnaire commencing Page SP-2
appended at the end of this Agreement (the “Questionnaire”) and Purchaser
Signature Page hereto, have been duly authorized, if such Purchaser is a
corporation, partnership, limited liability company, trust or fiduciary,
executed and delivered by such Purchaser, and, upon due execution and delivery
by the Company, this Agreement will be a valid and binding agreement of such
Purchaser.

 

4.3           Access to Information. Each Purchaser understands that an
investment in the Securities involves a high degree of risk and illiquidity,
including, risk of loss of their entire investment. Each Purchaser also
understands that the Company has limited capital and is not profitable. Each
Purchaser represents that such Purchaser has been given full and complete access
to the Company for the purpose of obtaining such information as such Purchaser
or its qualified representative has reasonably requested in connection with the
decision to purchase the Shares. Each Purchaser represents that such Purchaser
has received and reviewed copies of the SEC Reports and PPM. Each Purchaser
represents that such Purchaser has been afforded the opportunity to ask
questions of the officers of the Company regarding its business prospects and
the Shares, all as such Purchaser or such Purchaser’s qualified representative
have found necessary to make an informed investment decision to purchase the
Shares.

 

4.4           Restricted Securities.

 

4.4.1           Each Purchaser has been advised that none of the Securities have
been registered under the Securities Act or any other applicable securities laws
and that Shares are being offered and sold pursuant to Section 4(2) of the
Securities Act and/or Rule 506 of Regulation D and/or Regulation S thereunder,
and that the Company’s reliance upon Section 4(2) and/or Rule 506 of Regulation
D and/or Regulation S is predicated in part on such Purchaser representations as
contained herein (including, for avoidance of doubt, the Questionnaire). Each
Purchaser acknowledges that the Securities will be issued as “restricted
securities” as defined by Rule 144 promulgated pursuant to the Securities Act.
None of the Securities may be resold in the absence of an effective registration
thereof under the Securities Act and applicable state securities laws unless, in
the opinion of counsel reasonably satisfactory to the Company, an applicable
exemption from registration is available.

 

9

 

 

4.4.2           Each Purchaser represents that such Purchaser is acquiring the
Shares for such Purchaser’s own account, and not as nominee or agent, for
investment purposes only and not with a view to, or for sale in connection with,
a distribution, as that term is used in Section 2(11) of the Securities Act, in
a manner which would require registration under the Securities Act or any state
securities laws.

 

4.4.3           Each Purchaser understands and acknowledges that the
certificates representing the Shares, Warrants and, if issued, the Warrant
Shares, will bear substantially the following legend:

 

“THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR APPLICABLE STATE LAW, AND NO
INTEREST THEREIN MAY BE SOLD, DISTRIBUTED, ASSIGNED, OFFERED, PLEDGED OR
OTHERWISE TRANSFERRED UNLESS (i) THERE IS AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE ACT AND APPLICABLE STATE SECURITIES LAWS COVERING ANY SUCH TRANSACTION
INVOLVING SAID SECURITIES, (ii) THE COMPANY RECEIVES AN OPINION OF LEGAL COUNSEL
REASONABLY SATISFACTORY TO THE COMPANY STATING THAT SUCH TRANSACTION IS EXEMPT
FROM REGISTRATION, OR (iii) THE COMPANY OTHERWISE SATISFIES ITSELF THAT SUCH
TRANSACTION IS EXEMPT FROM REGISTRATION.”

 

4.4.4           Each Purchaser acknowledges that an investment in the Shares is
not liquid and is transferable only under limited conditions. Each Purchaser
acknowledges that such securities must be held indefinitely unless they are
subsequently registered under the Securities Act or an exemption from such
registration is available. Each Purchaser is aware of the provisions of Rule 144
promulgated under the Securities Act, which permits limited resale of restricted
securities subject to the satisfaction of certain conditions and that such Rule
is not now available and, in the future, may not become available for resale of
any of the Securities. Each Purchaser is an “accredited investor” as defined
under Rule 501 under the Securities Act.

 

4.4.5           The representations made by each Purchaser on the Questionnaire
(commencing page SP-2 appended at the end hereof) and Purchaser Signature Page
are true and correct.

 

4.5           Purchaser Sophistication and Ability to Bear Risk of Loss. Each
Purchaser acknowledges that it is able to protect its interests in connection
with the acquisition of the Shares and can bear the economic risk of investment
in such securities without producing a material adverse change in such
Purchaser’s financial condition. Each Purchaser, either alone or with such
Purchaser’s representative(s), otherwise has such knowledge and experience in
financial or business matters that such Purchaser is capable of evaluating the
merits and risks of the investment in the Securities.

 

4.6           Purchases by Groups. Each Purchaser represents, warrants and
covenants that it is not acquiring the Shares as part of a group within the
meaning of Section 13(d)(3) of the 1934 Act or otherwise purchasing with intent
to control voting over the Company.

 

4.7           Independent Investigation. Each Purchaser in making his decision
to purchase the Units herein, has relied solely upon an independent
investigation made by him and his legal, tax and/or financial advisors and, is
not relying upon any oral representations of the Company or the Placement Agent.

 

4.8           No Advertising. Each Purchaser has not received any general
solicitation or advertising regarding the offer of the Units.

 

10

 

 

4.9           Certain Trading Activities. Each Purchaser has not directly or
indirectly, nor has any person acting on behalf of or pursuant to any
understanding with such Purchaser, engaged in any transactions in the securities
of the Company (including, without limitation, any short sales involving the
Company’s securities) since the time that such Purchaser was first contacted by
the Company or the Placement Agent regarding the investment in the Company
contemplated by this Agreement. Each Purchaser covenants that neither it nor any
person acting on its behalf or pursuant to any understanding with it will engage
in any transactions in the securities of the Company (including short sales)
prior to the time that the transactions contemplated by this Agreement are
publicly disclosed.

 

4.10         Placement Agent Review. Each Purchaser acknowledges that neither
Bradley Woods & Co. Ltd., as “Placement Agent,” nor any of Placement Agent’s
representatives, sub-agents, or affiliates, has made a purchase recommendation,
research report or provided a rating, opinion, buy or sell recommendation, or,
independently verified the accuracy, completeness, materiality or otherwise, of
any information, representation or warranty contained in this Purchase
Agreement, the SEC Reports, or any offering materials provided, that such
placement agent related entities and their principals shall have no liability
for any representation (express or implied) contained in, or for any omissions
from, the Purchase Agreement or any offering documents provided or any other
written or oral communications transmitted to the recipient in the course of his
or her evaluation of the investment, and that it is understood that each
prospective investor will make an independent investigation and analysis of a
potential investment in the Company with its legal, tax or financial advisors,
and will be relying upon same in making any such investment.

 

4.11         Regulation S; Non-U.S. Person Status. For purposes of compliance
with the Regulation S exemption for the offer and sale of the Securities to
non-U.S. Persons, if the Purchaser is not a “U.S. Person,” as such term is
defined in Rule 902(k) of Regulation S,1 the Purchaser represents and warrants
they are a person or entity that is outside the United Sates, and further
represents and warrants as follows:

 



 

 1 Regulation S provides in part as follows:

 

1.“U.S. person” means: (i) any natural person resident in the United States;
(ii) any partnership or corporation organized or incorporated under the laws of
the United States; (iii) any estate of which any executor or administrator is a
U.S. person; (iv) any trust of which any trustee is a U.S. person; (v) any
agency or branch of a foreign entity located in the United States; (vi) any
non-discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary for the benefit or account of a U.S. person;
(vii) any discretionary account or similar account (other than an estate or
trust) held by a dealer or other fiduciary organized, incorporated, or (if an
individual) resident in the United States; and (viii) any partnership or
corporation if: (A) organized or incorporated under the laws of any foreign
jurisdiction; and (B) formed by a U.S. person principally for the purpose of
investing in securities not registered under the Securities Act of 1933, as
amended, unless it is organized or incorporated, and owned, by accredited
investors (as defined in Rule 501(a)) who are not natural persons, estates or
trusts.

 

2.The following are not “U.S. persons”: (i) any discretionary account or similar
account (other than an estate or trust) held for the benefit or account of a
non-U.S. person by a dealer or other professional fiduciary organized,
incorporated, or (if an individual) resident in the United States; (ii) any
estate of which any professional fiduciary acting as executor or administrator
is a U.S. person if: (A) an executor or administrator of the estate who is not a
U.S. person has sole or shared investment discretion with respect to the assets
of the estate; and (B) the estate is governed by foreign law; (iii) any trust of
which any professional fiduciary acting as trustee is a U.S. person, if a
trustee who is not a U.S. person has sole or shared investment discretion with
respect to the trust assets, and no beneficiary of the trust (and no settler if
the trust is revocable) is a U.S. person; (iv) an employee benefit plan
established and administered in accordance with the law of a country other than
the United States and customary practices and documentation of such country; (v)
any agency or branch of a U.S. person located outside the United States if: (A)
the agency or branch operates for valid business reasons; and (B) the agency or
branch is engaged in the business of insurance or banking and is subject to
substantive insurance or banking regulation, respectively, in the jurisdiction
where located; and (vi) the International Monetary Fund, the International Bank
for Reconstruction and Development, the Inter-American Development Bank, the
Asian Development Bank, the African Development Bank, the United Nations, and
their agencies, affiliates and pension plans, and any other similar
international organizations, their agencies, affiliates and pension plans.

 

11

 

 

4.11.1 The Purchaser is not acquiring the Securities for the account or benefit
of a U.S. Person.

 

4.11.2 If the Purchaser is a legal entity, it has not been formed specifically
for the purpose of investing in the Company.

 

4.11.3 The Purchaser hereby represents that he, she or it has satisfied and
fully observed the laws of the jurisdiction in which he, she or it is located or
domiciled, in connection with the acquisition of the Securities, including (i)
the legal requirements of the Purchaser’s jurisdiction for the acquisition of
the Securities, (ii) any foreign exchange restrictions applicable to such
acquisition, (iii) any governmental or other consents that may need to be
obtained, and (iv) the income tax and other tax consequences, if any, which may
be relevant to the holding, redemption, sale, or transfer of the Securities; and
further, the Purchaser agrees to continue to comply with such laws as long as
he, she or it shall hold the Investment Securities.

 

4.11.4 To the knowledge of the Purchaser, without having made any independent
investigation, neither the Company nor any person acting for the Company, has
conducted any “directed selling efforts” in the United States as the term
“directed selling efforts” is defined in Rule 902 of Regulation S, which, in
general, means any activity undertaken for the purpose of, or that could
reasonably be expected to have the effect of, conditioning the marketing in the
United States for any of the Securities being offered. Such activity includes,
without limitation, the mailing of printed material to investors residing in the
United States, the holding of promotional seminars in the United States, and the
placement of advertisements with radio or television stations broadcasting in
the United States or in publications with a general circulation in the United
States, which discuss the offering of the Investment Securities. To the
knowledge of the Purchaser, the Securities were not offered to the undersigned
through, and the undersigned is not aware of, any form of general solicitation
or general advertising, including without limitation, (i) any advertisement,
article, notice or other communication published in any newspaper, magazine or
similar media or broadcast over television or radio, and (ii) any seminar or
meeting whose attendees have been invited by any general solicitation or general
advertising.

 

4.11.5 The Purchaser will offer, sell or otherwise transfer the Securities, only
(A) pursuant to a registration statement that has been declared effective under
the Securities Act, (B) pursuant to offers and sales that occur outside the
United States within the meaning of Regulation S in a transaction meeting the
requirements of Rule 904 (or other applicable Rule) under the Securities Act, or
(C) pursuant to another available exemption from the registration requirements
of the Securities Act, subject to the Company’s right prior to any offer, sale
or transfer pursuant to clauses (B) or (C) to require the delivery of an opinion
of counsel, certificates or other information reasonably satisfactory to the
Company for the purpose of determining the availability of an exemption.

 

12

 

 

4.11.6 The Purchaser will not engage in hedging transactions involving the
Securities unless such transactions are in compliance with the Securities Act.

 

4.11.7 The Purchaser represents and warrants that the undersigned is not a
citizen of the United States and is not, and has no present intention of
becoming, a resident of the United States (defined as being any natural person
physically present within the United States for at least 183 days in a 12-month
consecutive period or any entity who maintained an office in the United States
at any time during a 12-month consecutive period). The Purchaser understands
that the Company may rely upon the representations and warranty of this
paragraph as a basis for an exemption from registration of the Securities under
the Securities Act of 1933, as amended, and the provisions of relevant state
securities laws.

 

5.          [Omitted].

 

6.          COVENANTS OF THE COMPANY AND PURCHASER

 

6.1           Use of Proceeds. The Company intends to employ the net proceeds
from the purchase and sale of the Shares for purposes of working capital,
marketing, acquisitions, expansion and to further the operations of the Company
only and not for the repayment of any single existing debt in excess of
$100,000.

 

6.2           Registration Rights. For purposes of this Section 6.2, all
references to the Purchaser shall be deemed to mean and include, the Purchaser,
Placement Agent and their respective assigns as holders of Registrable
Securities (as defined in Section 6.2.1(b) below).

 

6.2.1         Notice of Registration. If the Company shall determine to register
any of its securities under the Securities Act in connection with the public
offering of such securities, either for its own account or the account of a
security holder, other than (A) a registration relating to employee benefit
plans, (B) a registration relating to Rule 145 or similar transaction, and (C) a
registration on any form that does not include substantially the same
information as could be required to be included in a registration statement
covering the sale of Registrable Securities, the Company will:

 

(a)          promptly give to each Purchaser written notice thereof; and

 

(b)          use commercially reasonable efforts to include in such registration
(and any related qualification under blue sky laws or other compliance), and in
any underwriting involved therein, all the Registrable Securities specified in a
written request or requests, made within twenty (20) days after receipt of such
written notice from the Company, by any such Purchaser, except as set forth in
Section 6.2.2 below. In the event that the Company decides for any reason not to
complete the registration of securities other than Registrable Securities as
part of an underwritten public offering it shall specify that such Registrable
Securities are to be included in the underwriting on the same terms and
conditions as the securities otherwise being sold through underwriters under
such registration.

 

“Registrable Securities” means the following, unless the Company’s underwriters
deem that registration of such shares might materially injure an offering by the
Company, (i) the Shares, (ii) the Warrant Shares and, (ii) any Placement Agent
or Sub-Agent Shares and Warrants issued to the Placement Agent, Sub-Agents or
their/its assigns pursuant to the terms of this Agreement or any agreement with
the Placement Agent calling for compensation relating hereto, which have not
been registered under the Securities Act pursuant to an effective registration
statement filed thereunder; provided, however, that the Purchasers shall not be
required to exercise the Warrants in order to have the Warrant Shares included
in any registration statement filed on the appropriate form with, and declared
effective by, the SEC under the Securities Act and covering the resale by the
Purchasers of the Registrable Securities (a “Registration Statement”).

 

13

 

 

6.2.2        Registration Process. In connection with the registration of the
Registrable Securities pursuant to Section 6.2.1, the Company shall:

 

(a)          Prepare and file with the SEC the Registration Statement and such
amendments (including post effective amendments) to the Registration Statement
and supplements to the prospectus included therein (a “Prospectus”) as the
Company may deem necessary or appropriate and take all lawful action such that
the Registration Statement and any amendment thereto does not, when it becomes
effective, contain an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein, not misleading and that the Prospectus forming part of the Registration
Statement, and any amendment or supplement thereto, does not at any time during
the period commencing on the effective date of the Registration Statement and
ending on the date on which all of the Registrable Securities may be sold to the
public without registration under the Securities Act in reliance on Rule 144
(the “Registration Period”) include an untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading;

 

(b)          Comply with the provisions of the Securities Act with respect to
the Registrable Securities covered by the Registration Statement until the
earlier of (i) such time as all of such Registrable Securities have been
disposed of in accordance with the intended methods of disposition by each
Purchaser as set forth in the Prospectus forming part of the Registration
Statement or (ii) the date on which the Registration Statement is withdrawn;

 

(c)          Furnish to each Purchaser and its legal counsel identified to the
Company (i) promptly after the same is prepared and publicly distributed, filed
with the SEC, or received by the Company, one copy of the Registration
Statement, each Prospectus, and each amendment or supplement thereto, and (ii)
such number of copies of the Prospectus and all amendments and supplements
thereto and such other documents, as the Purchaser may reasonably request in
order to facilitate the disposition of the Registrable Securities;

 

(d)          Register or qualify the Registrable Securities covered by the
Registration Statement under such securities or “blue sky” laws of such
jurisdictions as the Purchasers reasonably request, (ii) prepare and file in
such jurisdictions such amendments (including post effective amendments) and
supplements to such registrations and qualifications as may be necessary to
maintain the effectiveness thereof at all times during the Registration Period,
(iii) take all such other lawful actions as may be necessary to maintain such
registrations and qualifications in effect at all times during the Registration
Period, and (iv) take all such other lawful actions reasonably necessary or
advisable to qualify the Registrable Securities for sale in such jurisdictions;
provided, however, that the Company shall not be required in connection
therewith or as a condition thereto to (A) qualify to do business in any
jurisdiction where it would not otherwise be required to qualify, (B) subject
itself to general taxation in any such jurisdiction or (C) file a general
consent to service of process in any such jurisdiction;

 

(e)          As promptly as practicable after becoming aware of such event,
notify each Purchaser of the occurrence of any event, as a result of which the
Prospectus included in the Registration Statement, as then in effect, includes
an untrue statement of a material fact or omits to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading, and
promptly prepare an amendment to the Registration Statement and supplement to
the Prospectus to correct such untrue statement or omission, and deliver a
number of copies of such supplement and amendment to each Purchaser as such
Purchaser may reasonably request;

 

14

 

 

(f)          As promptly as practicable after becoming aware of such event,
notify each Purchaser (or, in the event of an underwritten offering, the
managing underwriters) of the issuance by the SEC of any stop order or other
suspension of the effectiveness of the Registration Statement and take all
lawful action to effect the withdrawal, rescission or removal of such stop order
or other suspension;

 

(g)          Take all such other lawful actions reasonably necessary to expedite
and facilitate the disposition by the Purchaser of its Registrable Securities in
accordance with the intended methods therefor provided in the Prospectus which
are customary under the circumstances;

 

(h)          In the event of an underwritten offering, promptly include or
incorporate in a Prospectus supplement or post effective amendment to the
Registration Statement such information as the underwriters reasonably agree
should be included therein and to which the Company does not reasonably object
and make all required filings of such Prospectus supplement or post effective
amendment as soon as practicable after it is notified of the matters to be
included or incorporated in such Prospectus supplement or post effective
amendment;

 

(i)          In connection with any underwritten offering, deliver such
documents and certificates as may be reasonably required by the underwriters;
and

 

(j)          Cooperate with the Purchasers to facilitate the timely preparation
and delivery of certificates representing Registrable Securities to be sold
pursuant to the Registration Statement, which certificates shall, if required
under the terms of this Agreement, be free of all restrictive legends, and to
enable such Registrable Securities to be in such denominations and registered in
such names as any Purchaser may request and maintain a transfer agent for the
Common Stock.

 

6.2.3         Obligations and Acknowledgements of the Purchasers. In connection
with the registration of the Registrable Securities, each Purchaser shall have
the following obligations and hereby make the following acknowledgements:

 

(a)          It shall be a condition precedent to the obligations of the Company
to include the Registrable Securities in the Registration Statement that each
Purchaser wishing to participate in the Registration Statement (i) shall furnish
to the Company such information regarding itself, the Registrable Securities
held by it and the intended method of disposition of the Registrable Securities
held by it as shall be reasonably required to effect the registration of such
Registrable Securities and (ii) shall execute such documents in connection with
such registration as the Company may reasonably request. Prior to the first
anticipated filing date of a Registration Statement, the Company shall notify
each Purchaser of the information the Company requires from such Purchaser (the
“Requested Information”) if such Purchaser elects to have any of its Registrable
Securities included in the Registration Statement. If a Purchaser notifies the
Company and provides the Company the information required hereby prior to the
time the Registration Statement is declared effective, the Company will file an
amendment to the Registration Statement that includes the Registrable Securities
of such Purchaser provided, however, that the Company shall not be required to
file such amendment to the Registration Statement at any time less than five (5)
business days prior to the effective date.

 

(b)          Each Purchaser agrees to cooperate with the Company in connection
with the preparation and filing of a Registration Statement hereunder, unless
such Purchaser has notified the Company in writing of its election to exclude
all of its Registrable Securities from such Registration Statement;

 

15

 

 

(c)          Each Purchaser agrees that, upon receipt of any notice from the
Company of the occurrence of any event of the kind described in Section 6.2.2(e)
or 6.2.2(f), such Purchaser shall immediately discontinue its disposition of
Registrable Securities pursuant to the Registration Statement covering such
Registrable Securities until the Purchaser’s receipt of the copies of the
supplemented or amended Prospectus contemplated by Section 6.2.2(e) and, if so
directed by the Company, the Purchaser shall deliver to the Company (at the
expense of the Company) or destroy (and deliver to the Company a certificate of
destruction) all copies in the Purchaser’s possession, of the Prospectus
covering such Registrable Securities current at the time of receipt of such
notice; and

 

(d)          Each Purchaser acknowledges that it may be deemed to be a statutory
underwriter within the meaning of the Securities Act with respect to the
Registrable Securities being registered for resale by it, and if a Purchaser
includes Registrable Securities for offer and sale within a Registration
Statement such Purchaser hereby consents to the inclusion in such Registration
Statement of a disclosure to such effect.

 

6.2.4         Expenses of Registration. All expenses (other than underwriting
discounts and commissions and the fees and expenses of a Purchaser’s counsel)
incurred in connection with registrations, filings or qualifications pursuant to
this Section 6.2, including, without limitation, all registration, listing, and
qualifications fees, printing and engraving fees, accounting fees, and the fees
and disbursements of counsel for the Company, shall be borne by the Company.

 

6.2.5         Indemnification and Contribution.

 

(a)          Indemnification by the Company. The Company shall indemnify and
hold harmless each Purchaser and each underwriter, if any, which facilitates the
disposition of Registrable Securities, and each of their respective officers and
directors and each Person who controls such underwriter within the meaning of
Section 15 of the Securities Act or Section 20 of the 1934 Act (each such Person
being sometimes hereinafter referred to as an “Indemnified Person”) from and
against any losses, claims, damages or liabilities, joint or several, to which
such Indemnified Person may become subject under the Securities Act or
otherwise, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon an untrue statement or alleged
untrue statement of a material fact contained in any Registration Statement or
an omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein, not misleading, or
arise out of or are based upon an untrue statement or alleged untrue statement
of a material fact contained in any Prospectus or an omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; and the Company hereby agrees to
reimburse such Indemnified Person for all reasonable legal and other expenses
incurred by them in connection with investigating or defending any such action
or claim as and when such expenses are incurred; provided, however, that the
Company shall not be liable to any such Indemnified Person in any such case to
the extent that any such loss, claim, damage or liability arises out of or is
based upon (i) an untrue statement or alleged untrue statement made in, or an
omission or alleged omission from, such Registration Statement or Prospectus in
reliance upon and in conformity with written information furnished to the
Company by such Indemnified Person expressly for use therein or (ii) in the case
of the occurrence of an event of the type specified in Section 6.2.2(e), the use
by the Indemnified Person of an outdated or defective Prospectus after the
Company has provided to such Indemnified Person an updated Prospectus correcting
the untrue statement or alleged untrue statement or omission or alleged omission
giving rise to such loss, claim, damage or liability.

 

16

 

 

(b)          Indemnification by the Purchasers and Underwriters. Each Purchaser
agrees, as a consequence of the inclusion of any of its Registrable Securities
in a Registration Statement, and each underwriter, if any, which facilitates the
disposition of Registrable Securities shall agree, severally and not jointly, as
a consequence of facilitating such disposition of Registrable Securities to (i)
indemnify and hold harmless the Company, its directors (including any person
who, with his or her consent, is named in the Registration Statement as a
director nominee of the Company), its officers who sign any Registration
Statement and each Person, if any, who controls the Company within the meaning
of either Section 15 of the Securities Act or Section 20 of the 1934 Act,
against any losses, claims, damages or liabilities to which the Company or such
other persons may become subject, under the Securities Act or otherwise, insofar
as such losses, claims, damages or liabilities (or actions in respect thereof)
arise out of or are based upon an untrue statement or alleged untrue statement
of a material fact contained in such Registration Statement or Prospectus or
arise out of or are based upon the omission or alleged omission to state therein
a material fact required to be stated therein or necessary to make the
statements therein (in light of the circumstances under which they were made, in
the case of the Prospectus), not misleading, in each case to the extent, but
only to the extent, that such untrue statement or alleged untrue statement or
omission or alleged omission was made in reliance upon and in conformity with
written information furnished to the Company by the Purchaser or underwriter
expressly for use therein, and (ii) reimburse the Company for any legal or other
expenses incurred by the Company in connection with investigating or defending
any such action or claim as such expenses are incurred; provided, however, that
such Purchaser shall not be liable under this Section 6.2.5(b) for any amount in
excess of the net proceeds paid to such Purchaser in respect of Registrable
Securities sold by it.

 

(c)          Notice of Claims, etc. Promptly after receipt by a Person seeking
indemnification pursuant to this Section 6.2.5 (an “Indemnified Party”) of
written notice of any investigation, claim, proceeding or other action in
respect of which indemnification is being sought (each, a “Claim”), the
Indemnified Party promptly shall notify the Person against whom indemnification
pursuant to this Section 6.2.5 is being sought (the “Indemnifying Party”) of the
commencement thereof; but the omission to so notify the Indemnifying Party shall
not relieve it from any liability that it otherwise may have to the Indemnified
Party, except to the extent that the Indemnifying Party is materially prejudiced
and forfeits substantive rights and defenses by reason of such failure. In
connection with any Claim as to which both the Indemnifying Party and the
Indemnified Party are parties, the Indemnifying Party shall be entitled to
assume the defense thereof. Notwithstanding the assumption of the defense of any
Claim by the Indemnifying Party, the Indemnified Party shall have the right to
employ separate legal counsel and to participate in the defense of such Claim,
and the Indemnifying Party shall bear the reasonable fees, out of pocket costs
and expenses of such separate legal counsel to the Indemnified Party if (and
only if): (i) the Indemnifying Party shall have agreed to pay such fees, costs
and expenses, (ii) the Indemnified Party shall reasonably have concluded that
representation of the Indemnified Party by the Indemnifying Party by the same
legal counsel would not be appropriate due to actual or, as reasonably
determined by legal counsel to the Indemnified Party, potentially differing
interests between such parties in the conduct of the defense of such Claim, or
if there may be legal defenses available to the Indemnified Party that are in
addition to or disparate from those available to the Indemnifying Party, or
(iii) the Indemnifying Party shall have failed to employ legal counsel
reasonably satisfactory to the Indemnified Party within a reasonable period of
time after notice of the commencement of such Claim. If the Indemnified Party
employs separate legal counsel in circumstances other than as described in the
preceding sentence, the fees, costs and expenses of such legal counsel shall be
borne exclusively by the Indemnified Party. Except as provided above, the
Indemnifying Party shall not, in connection with any Claim in the same
jurisdiction, be liable for the fees and expenses of more than one firm of
counsel for the Indemnified Party (together with appropriate local counsel). The
Indemnified Party shall not, without the prior written consent of the
Indemnifying Party (which consent shall not unreasonably be withheld), settle or
compromise any Claim or consent to the entry of any judgment that does not
include an unconditional release of the Indemnifying Party from all liabilities
with respect to such Claim or judgment or contain any admission of wrongdoing.

 

17

 

 

(d)          Contribution. If the indemnification provided for in this Section
6.2.5 is unavailable to or insufficient to hold harmless an Indemnified Party in
respect of any losses, claims, damages or liabilities (or actions in respect
thereof) referred to therein, then each Indemnifying Party shall contribute to
the amount paid or payable by such Indemnified Party as a result of such losses,
claims, damages or liabilities (or actions in respect thereof) in such
proportion as is appropriate to reflect the relative fault of the Indemnifying
Party and the Indemnified Party in connection with the statements or omissions
or alleged statements or omissions which resulted in such losses, claims,
damages or liabilities (or actions in respect thereof), as well as any other
relevant equitable considerations. The relative fault of such Indemnifying Party
and Indemnified Party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or omission or
alleged omission to state a material fact relates to information supplied by
such Indemnifying Party or by such Indemnified Party, and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission. The parties hereto agree that it would not be just
and equitable if contribution pursuant to this Section 6.2.5(d) were determined
by pro rata allocation (even if the Purchasers or any underwriters were treated
as one entity for such purpose) or by any other method of allocation which does
not take account of the equitable considerations referred to in this Section
6.2.5(d). The amount paid or payable by an Indemnified Party as a result of the
losses, claims, damages or liabilities (or actions in respect thereof) referred
to above shall be deemed to include any legal or other fees or expenses
reasonably incurred by such Indemnified Party in connection with investigating
or defending any such action or claim. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation.

 

(e)          Limitation on Purchasers’ and Underwriters’ Obligations.
Notwithstanding any other provision of this Section 6.2.5, in no event shall (i)
any Purchaser have any liability under this Section 6.2.5 for any amounts in
excess of the dollar amount of the proceeds actually received by such Purchaser
from the sale of Registrable Securities (after deducting any fees, discounts and
commissions applicable thereto) pursuant to any Registration Statement under
which such Registrable Securities are registered under the Securities Act and
(ii) any underwriter be required to undertake liability to any Person hereunder
for any amounts in excess of the aggregate discount, commission or other
compensation payable to such underwriter with respect to the Registrable
Securities underwritten by it and distributed pursuant to the Registration
Statement.

 

(f)          Other Liabilities. The obligations of the Company under this
Section 6.2.5 shall be in addition to any liability which the Company may
otherwise have to any Indemnified Person and the obligations of any Indemnified
Person under this Section 6.2.5 shall be in addition to any liability which such
Indemnified Person may otherwise have to the Company. The remedies provided in
this Section 6.2.5 are not exclusive and shall not limit any rights or remedies
which may otherwise be available to an indemnified party at law or in equity.

 

6.2.6        Rule 144. With a view to making available to the Purchasers the
benefits of Rule 144, the Company agrees to use its best efforts to:

 

(a)          comply with the provisions of paragraph (c)(1) of Rule 144; and

 

(b)          file with the SEC in a timely manner all reports and other
documents required to be filed by the Company pursuant to Section 13 or 15(d)
under the 1934 Act; and, if at any time it is not required to file such reports
but in the past had been required to or did file such reports, it will, upon the
request of any Purchasers, make available other information as required by, and
so long as necessary to permit sales of, its Registrable Securities pursuant to
Rule 144.

 

18

 

 

6.2.7        Common Stock Issued Upon Stock Split, etc. The provisions of this
Section 6.2 shall apply to any shares of Common Stock or any other securities
issued as a dividend or distribution in respect of the Shares or the Warrant
Shares.

 

6.2.8        Termination of Registration Rights. The registration rights granted
in this Section 6.2 shall terminate with respect to a Security upon the date
such Security is first eligible to be resold pursuant to Rule 144 of the
Securities Act.

 

6.3           [Omitted.]

 

6.4.          [Omitted.]

 

6.5.          Additional Share Issuances; Full Ratchet Share Adjustment.

 

6.5.1        Full Ratchet Adjustment. In the event that at any time commencing
the first Closing and continuing for a period of twelve (12) months following
the final Closing or termination of the offering of Units offered in this entire
offering, except for Excepted Issuances (as defined in Section 6.5.3), the
Company shall agree to issue or actually issue or grant the right to receive any
Common Stock, preferred securities, or securities convertible, exercisable or
exchangeable for shares of Common Stock (or modify any of the foregoing which
may be outstanding) (“Common Stock Equivalent”) to any person or entity at a
price per share or conversion price or exercise price per share (the “Lower Per
Share Price”) which shall be less than the per share purchase price of initially
$0.25 insert per share purchase price in this offering, as adjusted for stock
splits, dividends and reclassifications, (the “Per Share Price”) then in effect
(“Lower Price Issuance”), then, automatically and without any obligation of or
notice to Purchaser or Finders, the Per Share Price paid herein shall be
amended, reduced, restated and deemed to be equal to such number of additional
shares of Common Stock (the “Additional Shares”) as equals the sum of the
Purchase Price paid hereby as set forth on the signature page hereto, divided by
the Lower Per Share Price, less the number Shares previously issued to the
Purchaser. Thereafter, and for purposes of calculating future adjustments or
issuances of Additional Shares, the Per Share Price shall be amended and revised
to be the Lower Per Share Price. Certificates for Additional Shares shall be
unconditionally delivered by Federal Express to the Placement Agent on behalf of
both itself and the Purchasers within 7 business days of the date of the Lower
Price Issuance of Common Stock or Common Stock Equivalents (or, if earlier, date
of commitment to make the Lower Price Issuance of Common Stock or Common Stock
Equivalents). The Company acknowledges and agrees that the Purchasers and the
Placement Agent and their assigns may be irreparably harmed and injured
(including loss of profits) if certificates of Additional Shares are not issued
promptly in accordance with the provisions hereof and shall compensate, in
addition to enforcement costs, any lost profits or expenses of Purchaser, the
Placement Agent, or their rightful assigns in the event that a court finds in
favor of such any of such persons in any action by such persons to enforce their
rights. Notwithstanding the foregoing, and for avoidance of doubt, adjustments
and issuance of Additional Shares shall only be issued and granted if and to the
extent that Share holders hold Shares at the time of issuance or commitment for
such Common Stock Equivalent transaction.

 

6.5.2        Effective Price. For purposes of Section 6.5, in connection with
any issuance of any Common Stock Equivalents, (i) the maximum number of Common
Stock potentially issuable at any time upon conversion, exercise or exchange of
such Common Stock Equivalents (the “Deemed Number”) shall be deemed to be
outstanding or subscribed for and required to be issued upon issuance of such
Common Stock Equivalents, (ii) the deemed issue price (“Effective Price”)
applicable to such Common Stock Equivalents shall equal the minimum dollar value
of consideration payable to the Company to purchase such Common Stock
Equivalents and to convert, exercise or exchange them into Common Stock, divided
by the Deemed Number, and (iii) no further adjustment shall be made to the Per
Share Price upon the actual issuance of Common Stock upon conversion exercise or
exchange of such Common Stock Equivalents if issued at or higher than the
Effective Price. Common Stock issued or issuable by the Company for no
consideration will be deemed to have been issued or to be issuable for $0.001
per share of Common Stock. 

 

19

 

 

 

6.5.3         Excepted Issuances. For purposes of Section 6.5, “Excepted
Issuance” shall mean in respect to: (i) Common Stock or Common Stock Equivalents
issued in connection with this Agreement or otherwise related to this Agreement
for other or subsequent investors in said offering, (ii) the Company’s issuance
of Common Stock or Common Stock Equivalents upon the exercise or conversion of
options, warrants or convertible notes or other securities, outstanding on the
date hereof as specifically described in Reports (but not if the amounts and
exercise prices of the same are not both already described in the Reports) or
specifically disclosed herein, (iii) grants or issuances to officers, directors
or employees or other service providers in connection with Board approved
(including majority of disinterested and independent board members) stock
option, stock, incentive or similar plan granted to officers, directors or
employees and other service providers, (iv) up to 1,000,000 shares issued to
unaffiliated service providers for bona-fide services not pursuant to any plan,
provided that such issuances are approved by the Board, (v) the issuance of
securities as full or partial consideration in connection with a bona fide
merger, asset acquisition, joint venture or reorganization (other than a mere
reincorporation transaction) approved by the Board of Directors of the Company
and the majority of disinterested members of the Board, and (vi) issuances of up
to 1,000,000 warrants to purchase Common Stock to executive officers of the
Company pursuant to its existing plan to allow such executive officers to
receive warrants to purchase Common Stock in lieu of regularly scheduled cash
compensation. For avoidance of doubt, the foregoing Excepted Issuance exceptions
shall only apply during the period in which anti dilution adjustments are made
for Lower Price Issuances in accordance with Section 6.5. Common Stock issued or
issuable by the Company for services will be deemed to have been issued or to be
issued for the value booked in the Company’s public financial statements, or as
booked on the recipients 1099 or other tax reporting by the Company in
connection with such issuance, whichever is higher.

 

6.6           Filing of Reports. The Company will use best efforts to file on a
timely basis, any and all reports or amendments thereto, as it is required to
file in order to remain fully current with all of its reporting obligations
under the Exchange Act so as to enable sales without resale limitations 6 months
from the date of first Closing, pursuant to Rule 144, as amended (“Rule 144
Sales”). It is expressly agreed and acknowledged that the Company’s obligation
pursuant to this Section 6.4 shall extend only until the period ending 12 months
from the date of final Closing, after which time such obligation shall terminate
automatically. The Company acknowledges and understands that its failure to make
such filings on a timely basis could cause irreparable injury to Purchasers and
Placement Agent, both with respect to the Shares and Warrant Shares owned by
them and that the Company may be subject to liability therefore, including,
without limitation, actual lost profits as the result of any failure to file the
required reports on a timely basis. Accordingly, if during the period commencing
6 months from the date of the first Closing and ending 12 months from the date
of final Closing, the Company fails to maintain a current filing status with the
SEC to allow Rule 144 Sales, a holder of a Unit shall be entitled to liquidated
damages of 1% per calendar month capped at the dollar amount such holder
invested; provided, however, that an affiliate of the Company shall not be
entitled to such liquidated damages. For avoidance of doubt, all references
herein to filings to be made on a “timely basis” shall include and mean, any
extension periods permissible under Rule 12b-25 of the Exchange Act, provided
that the Company has complied with such rule, but not beyond said extension
date. 

 

20

 

 

7.           CONDITIONS

 

7.1          Conditions Precedent to the Obligation of the Company to Close and
to Sell the Shares. The obligation hereunder of the Company to close and issue
and sell the Shares to the Purchasers at a Closing is subject to the
satisfaction or waiver, at or before such Closing of the conditions set forth
below. These conditions are for the Company’s and Placement Agent’s sole benefit
and may be waived by the Company and Placement Agent at any time in their sole
discretion.

 

7.1.1         Accuracy of the Purchasers’ Representations and Warranties. The
representations and warranties of each Purchaser (including, for avoidance of
doubt, those relating to the Questionnaire) shall be true and correct in all
material respects as of the date when made and as of such Closing as though made
at that time, except for representations and warranties that are expressly made
as of a particular date, which shall be true and correct in all material
respects as of such date.

 

7.1.2         Performance by the Purchasers. Each Purchaser shall have
performed, satisfied, and complied in all material respects with all covenants,
agreements and conditions required by this Agreement to be performed, satisfied
or complied with by the Purchasers at or prior to such Closing.

 

7.1.3         No Injunction. No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction which
prohibits the consummation of any of the transactions contemplated by this
Agreement.

 

7.1.4         Delivery of Purchase Price. The Purchase Price for the Shares
shall be available in cleared funds and authorized by the Company and Placement
Agent, in their sole and absolute discretion, for distribution on such Closing
in accordance with the terms hereof.

 

7.1.5         Delivery of Transaction Documents. The Transaction Documents shall
have been duly executed and delivered by the Purchasers to the Company.

 

7.2           Conditions Precedent to the Obligation of the Purchasers to Close
and to Purchase the Shares. The obligation hereunder of the Purchasers to
purchase the Shares and consummate the transactions contemplated by this
Agreement is subject to the satisfaction or waiver, at or before such Closing,
of each of the conditions set forth below. These conditions are for the
Purchasers’ sole benefit and may be waived by the Purchasers and Placement Agent
at any time in their sole discretion.

 

7.2.1         Accuracy of the Company’s Representations and Warranties. Each of
the representations and warranties of the Company in this Agreement and the
other Transaction Documents shall be true and correct in all material respects
as of such Closing, except for representations and warranties that speak as of a
particular date, which shall be true and correct in all material respects as of
such date.

 

7.2.2         Performance by the Company. The Company shall have performed,
satisfied and complied in all material respects with all covenants, agreements
and conditions required by this Agreement to be performed, satisfied or complied
with by the Company at or prior to such Closing.

 

7.2.3         No Suspension, Etc. Trading in the Common Stock of the Company
shall not have been suspended by the SEC or the OTC Bulletin Board (except for
any suspension of trading of limited duration agreed to by the Company, which
suspension shall be terminated prior to the Closing)..

 

21

 

 

7.2.4         No Injunction. No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction which
prohibits the consummation of any of the transactions contemplated by this
Agreement.

 

7.2.5         No Proceedings or Litigation. No action, suit or proceeding before
any arbitrator or any governmental authority shall have been commenced, and no
investigation by any governmental authority shall have been initiated, against
the Company, or any of the officers, directors or affiliates of the Company
seeking to restrain, prevent or change the transactions contemplated by this
Agreement, or seeking damages in connection with such transactions.

 

7.2.6         Shares and Warrants. At the Closing, the Company shall have
delivered to the Purchasers the Warrants and the Shares and shall have delivered
to the Placement Agent the Placement Agent’s Warrants and Placement Agent’s
Shares along with all appropriate board resolutions or other necessary
documentation in order to issue the Shares in such denominations as each
Purchaser may request. The Company shall also deliver this Agreement, duly
executed by the Company.

 

7.2.7         Secretary’s Certificate. The Company shall deliver to the
Placement Agent, a secretary’s certificate, dated as of the each Closing Date,
as to (i) the resolutions adopted by the Board of Directors approving the
transactions contemplated hereby, (ii) the Company’s Articles of Incorporation,
(iii) the Bylaws, each as in effect at such Closing, and (iv) the authority and
incumbency of the officers of the Company executing the Transaction Documents
and any other documents required to be executed or delivered in connection
therewith.

 

7.2.8         Officer’s Certificate. On the first Closing Date, the Company
shall have delivered to the Placement Agent a certificate signed by an executive
officer on behalf of the Company, dated as of such first Closing Date,
confirming the accuracy of the Company’s representations, warranties, and
covenants as of such first Closing Date and confirming the compliance by the
Company with the conditions precedent set forth in paragraph 7.2.9 as of such
Closing.

 

7.2.9           Material Adverse Effect. No Material Adverse Effect shall have
occurred at or before such Closing Date.

 

7.2.10         Opinion of Counsel. Counsel for the Company shall have delivered
to the Placement Agent, an opinion, in reasonably satisfactory form, to the
effect of the due/valid issuance of all Securities, due authority, validity,
binding effect of all related agreements and the Warrants and, no defaults or
conflicts caused by this Agreement and related transactions. Notwithstanding
that New York law governs this Agreement, such opinion may be given under
Georgia law on the assumption that the laws of the states of New York and
Georgia are identical.

 

7.2.11         Lock Up Agreement. All executive officers and directors of the
Company inclusive of their affiliated entities that may beneficially own shares
of the Company, shall execute a lock up agreement and agree to notify and file
such agreement with the Company’s transfer agent to effectively impose a stop
sale notice with respect to their shares of the Company, to the effect that such
persons may not sell, assign, transfer, pledge or hypothecate any shares held or
acquired by them, from commencement of the offering and continuing for a period
of 365 days following the final closing of the offering and, thereafter, sales
may only be made by such persons in accordance with the resale limitations set
forth for them, as applicable, under Rule 144 of the Securities Act.

 

22

 

 

8.           PLACEMENT AGENT/LEGAL FEES.

 

8.1           Placement Agent’s Commissions; Sub-Agent’s Commissions. The
Company acknowledges that it has retained Bradley Woods & Co. Ltd. to act as its
managing Placement Agent (“Placement Agent”) and that Placement Agent may engage
additional sub-agents that are FINRA member firms (“Sub-Agents”), to assist with
the Company’s private placement. The Company shall pay to the Placement Agent
(and/or their respective agents): (a) a fee in cash equal to a maximum of 8% of
the gross cash proceeds to the Company resulting from the sale of certain of the
Units in this Offering; and (b) a fee equal to a maximum of such number of
shares and warrants as equals 7% of the shares of Common Stock (“Placement Agent
Shares”) and 8% of the number of Warrants (“Placement Agent Warrants”)
comprising the Units sold in the offering, which securities shall have the same
terms and conditions as provided to the Purchasers (collectively, the “Placement
Agent Fees”) and (c) a fee in cash of 1% of the gross offering by the Company
and all other FINRA firms introduced in the offering, as a non-accountable
expense allowance, but no higher than $5,000.

 

8.2           Legal Fees. The Company shall pay all legal fees of the Placement
Agent in connection with this Agreement of $5,000 (of which $2,500 shall have
been paid upon finalizing of the initial term sheet prior to commencement of the
offering, and the balance, but not exceeding $5,000 in the aggregate, paid at
the first closing) plus, if any, blue sky legal costs, printing, and filing
fees. In addition, the Company shall reimburse Placement Agent’s hourly expenses
for any subsequent closings after the first Closing, or for any material
modifications of the Transaction Documents made at any time so long as
previously agreed to in writing by the Company and the Placement Agent.

 

9.           MISCELLANEOUS.

 

9.1           Indemnification. Each Purchaser agrees to defend, indemnify and
hold the Company harmless against any liability, costs or expenses arising as a
result of any dissemination of any of the Securities by such Purchaser in
violation of the Securities Act or applicable state securities law.

 

9.2           Governing Law. The validity and interpretation of this Agreement
shall be governed by, and construed and enforced in accordance with, the laws of
the State of New York. Each of the parties hereto and their assigns hereby
consents to the exclusive jurisdiction and venue of the Courts of the State of
New York, located in the City and County of New York and the United States
District Court, Southern District, for the State of New York with respect to any
matter relating to this Agreement and performance of the parties’ obligations
hereunder, the documents and instruments executed and delivered concurrently
herewith or pursuant hereto and performance of the parties’ obligations
thereunder and each of the parties hereto hereby consents to the personal
jurisdiction of such courts and shall subject itself to such personal
jurisdiction. Any action, suit or proceeding relating to such matters shall be
commenced, pursued, defended and resolved only in such courts and any
appropriate appellate court having jurisdiction to hear an appeal from any
judgment entered in such courts. The parties irrevocably waive the defense of an
inconvenient forum to the maintenance of such suit or proceeding. Service of
process in any action, suit or proceeding relating to such matters may be made
and served within or outside the State of New York by registered or certified
mail to the parties and their representatives at their respective addresses
specified in Section 9.7, provided that a reasonable time, not less than thirty
(30) days, is allowed for response. Service of process may also be made in such
other manner as may be permissible under the applicable court rules. THE PARTIES
HERETO WAIVE TRIAL BY JURY.

 

9.3           Successors and Assigns. Except as otherwise expressly provided
herein, the provisions hereof shall inure to the benefit of, and be binding
upon, the successors, assigns, heirs, executors, and administrators of the
parties hereto.

 

23

 

 

9.4           Entire Agreement. This Agreement and the Exhibits hereto and
thereto, and the other documents delivered pursuant hereto and thereto,
constitute the full and entire understanding and agreement among the parties
with regard to the subjects hereof and no party shall be liable or bound to any
other party in any manner by any representations, warranties, covenants, or
agreements except as specifically set forth herein or therein. Nothing in this
Agreement, express or implied, is intended to confer upon any party, other than
the parties hereto and their respective successors and assigns, any rights,
remedies, obligations, or liabilities under or by reason of this Agreement,
except as expressly provided herein.

 

9.5           Severability. In case any provision of this Agreement shall be
invalid, illegal, or unenforceable, it shall to the extent practicable, be
modified so as to make it valid, legal and enforceable and to retain as nearly
as practicable the intent of the parties, and the validity, legality, and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.

 

9.6           Amendment and Waiver. Except as otherwise provided herein, any
term of this Agreement may be amended, and the observance of any term of this
Agreement may be waived (either generally or in a particular instance, either
retroactively or prospectively, and either for a specified period of time or
indefinitely), with the written consent of the Company and a majority of the
Purchasers, or, to the extent such amendment affects only one Purchaser, by the
Company and such Purchaser. Any amendment or waiver effected in accordance with
this Section shall be binding upon each future holder of any security purchased
under this Agreement (including securities into which such securities have been
converted) and the Company.

 

9.7           Notices. All notices and other communications required or
permitted hereunder shall be in writing and shall be effective when delivered
personally, or sent by telex or telecopier (with receipt confirmed), provided
that a copy is mailed by registered mail, return receipt requested, or when
received by the addressee, if sent by Express Mail, Federal Express or other
express delivery service (receipt requested) in each case to the appropriate
address set forth below:

 

If to the Company: Vystar Corporation   3235 Satellite Blvd   Building 400  
Suite 490   Facsimile:  (770) 965-0162   Attn:  William Doyle, Chairman & CEO  
  With a copy to: Greenberg Traurig, LLP   Suite 2500   3333 Piedmont Rd.  
Atlanta, GA  30305   Facsimile: 678-553-2431   Email: baxterg@gtlaw.com   Attn: 
Gerald L. Baxter, Esq.     If to the Purchaser: At the address set forth on the
Purchaser’s Signature Page     With a copy to: Bradley Woods & Co. Ltd.    805
Third Ave., 18th Fl.   New York, NY 10022   Facsimile:  (212) 758-4967  
Attention:  Dan Ripp

 

24

 

 

With a copy to: Levy International Law, LLC   590 Madison Avenue, Suite 2100  
New York, New York 10022   Facsimile:  (646) 219-1574   Attention:  Ron Levy,
Esq.

 

9.8           Faxes, Electronic Mail and Counterparts. This Agreement may be
executed in one or more counterparts. Delivery of an executed counterpart of the
Agreement or any exhibit attached hereto by facsimile transmission or electronic
mail (any such delivery, an “Electronic Delivery”), shall be treated in all
manner and respects as an original agreement or instrument and shall be
considered to have the same binding legal effect as if it were the original
signed version thereof delivered in person. At the request of any party hereto,
each other party hereto shall re-execute original forms hereof and deliver them
in person to all other parties. No party hereto shall raise the use of
Electronic Delivery to deliver a signature or the fact that any signature or
agreement or instrument was transmitted or communicated through the use of
Electronic Delivery as a defense to the formation of a contract, and each such
party forever waives any such defense, except to the extent such defense related
to lack of authenticity.

 

9.9           Consent of Purchasers. Each Purchaser hereby irrevocably consents
to the appointment of Bradley Woods & Co. Ltd. and/or its affiliates as their
representative (the “Representative”) for the purposes of appointing a director
designee. As used in the Agreement, “consent of the Purchasers” or similar
language means the consent of the Representative. The appointment of the
Representative is coupled with an interest and all authority hereby conferred
shall be irrevocable and shall not be terminated by any or all of the Purchasers
without the consent of the Company, which consent may be withheld for any
reason, and the Representative is hereby authorized and directed to perform and
consummate on behalf of the Purchasers. The Purchasers hereby hold harmless
Bradley Woods & Co. Ltd. from any and all liabilities or claims or losses other
than intentional malfeasance.

 

9.10         Titles and Subtitles. The titles of the paragraphs and
subparagraphs of this Agreement are for convenience of reference only and are
not to be considered in construing this Agreement.

 

9.11         Further Assurances. At any time and from time to time after the
Closing, upon reasonable request of the other, each party shall do, execute,
acknowledge and deliver such further acts, assignments, transfers, conveyances
and assurances as may be reasonably required for the more complete consummation
of the transactions contemplated herein.

 

9.12         Legal Fees. In the event any suit or other legal proceeding is
brought for the enforcement of any of the provisions of this Agreement, the
parties hereto agree that the prevailing party or parties shall be entitled to
recover from the other party or parties upon final judgment on the merits
reasonable attorneys’ fees, including attorneys’ fees for any appeal, and costs
incurred in bringing such suit or proceeding.

 

APPLICABLE ONLY IN THE EVENT ANY UNITS ARE SOLD TO FLORIDA RESIDENTS - FLORIDA
LAW PROVIDES THAT WHEN SALES ARE MADE TO FIVE OR MORE PERSONS IN FLORIDA, ANY
SALE MADE IN FLORIDA IS VOIDABLE BY THE PURCHASER WITHIN THREE DAYS AFTER THE
FIRST TENDER OF CONSIDERATION IS MADE BY SUCH PURCHASER TO THE COMPANY, AN AGENT
OF THE COMPANY OR AN AUTHORIZED ESCROW AGENT OR WITHIN THREE DAYS AFTER THE
AVAILABILITY OF THAT PRIVILEGE IS COMMUNICATED TO SUCH PURCHASER, WHICHEVER
OCCURS LATER. THIS SALE IS BEING MADE IN FLORIDA. PAYMENTS FOR TERMINATED
SUBSCRIPTIONS VOIDED BY PURCHASERS AS PROVIDED FOR IN THIS PARAGRAPH WILL BE
PROMPTLY REFUNDED WITHOUT INTEREST. NOTICE SHOULD BE GIVEN TO THE COMPANY AT THE
ADDRESS SPECIFIED HEREIN.

 

25

 

 

[Counterpart Signature Page To Securities Purchase Agreement of

Vystar Corporation]

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date set
forth on the Purchase Signature Page hereto. 

 

  PURCHASER       (By Counterpart Form - See Purchaser Signature   Pages
following the Questionnaire)       COMPANY       VYSTAR CORPORATION          
(By Execution of Acceptance Page following Certificate of Signatory)

 

26

 

 

PURCHASER SIGNATURE PAGES

 

The undersigned Purchaser has read the Securities Purchase Agreement of Vystar
Corporation, a Georgia corporation dated as of May __, 2012, and acknowledges
that the completion of this Questionnaire and the execution of the Purchaser
Signature Page that follows shall constitute the undersigned’s execution of such
Agreement. This Questionnaire is and shall remain part of the Agreement. All
capitalized terms used herein shall be as defined in such Agreement 

 

I hereby subscribe for ____ Unit(s), at a Purchase Price of $25,000 per Unit,
each Unit comprised of 100,000 Shares of Common Stock of the Company, Warrants
to purchase 100,000 shares of Common Stock at an exercise price of $0.35 per
share, for an aggregate Purchase Price of $__________________.  

 

I am a resident of the State(s) or Country of __________________ and
___________________.

 

 

 



Please print above the exact name(s) in which the Shares and Warrants are to be
held 

 

My address is:                       My phone number is:  

 

[Continued]

 

SP-1

 

 

ACCREDITED INVESTOR QUESTIONNAIRE

Vystar Corporation Offering of Units

 

I acknowledge that the offering of the Units is subject to the Federal
securities laws of the United States and state securities laws of those states
in which the Units are offered, and that, pursuant to the U.S. Federal
securities laws and state securities laws, the Units may be purchased by persons
who come within the definition of an “Accredited Investor” as that term is
defined in Rule 501(a) of Regulation D promulgated under the Securities Act
(“Regulation D”).

 

By initialing one of the categories below, I represent and warrant that I come
within the category so initialed and have truthfully set forth the factual basis
or reason I come within that category. All information in response to this
paragraph will be kept strictly confidential. I agree to furnish any additional
information that the Company deems necessary in order to verify the answers set
forth below.

 

NOTE: You must initial at least ONE category.

 

Individual Purchaser:

(A Purchaser who is an individual may initial either Category I, II, or III)

 

Category I ______ I am a director or executive officer of the Company.      
Category II ______  I am an individual (not a partnership, corporation, etc.)
whose individual net worth, or joint net worth with my spouse, presently exceeds
$1,000,000.*           Explanation. In calculation of net worth, you may include
equity in personal property and real estate other than your principal residence,
including cash, short term investments, stocks and securities. Equity in
personal property and real estate should be based on the fair market value of
such property less debt secured by such property.       Category III ______  I
am an individual (not a partnership, corporation, etc.) who had an individual
income in excess of $200,000 in 2010 and 2011, or joint income with my spouse in
excess of $300,000 in 2010 and 2011, and I have a reasonable expectation of
reaching the same income level in 2012.**

 ____________________

* For purposes of this Accredited Investor Questionnaire, “net worth” means the
excess of total assets at fair market value, including cash, stock, securities,
personal property and real estate (other than your primary residence), over
total liabilities (other than a mortgage or other debt secured by your primary
residence). In the event that the amount of any mortgage or other indebtedness
secured by your primary residence exceeds the fair market value of the
residence, that excess liability should also be deducted from your net worth.
Any mortgage or indebtedness secured by your primary residence incurred within
60 days before the time of the sale of the securities offered hereunder, other
than as a result of the acquisition of the primary residence, shall also be
deducted from your net worth. 

 

SP-2

 

  

** For purposes of this Accredited Investor Questionnaire, individual income
means adjusted gross income, as reported for federal income tax purposes, less
any income attributable to a spouse or to property owned by a spouse, increased
by the following amounts (but not including any amounts attributable to a spouse
or to property owned by a spouse): (i) the amount of any tax-exempt interest
income under Section 103 of the Internal Revenue Code of 1986, as amended (the
“Code”), received; (ii) the amount of losses claimed as a limited partner in a
limited partnership as reported on Schedule E of Form 1040; (iii) any deduction
claimed for depletion under Section 611 et seq. of the Code; (iv) amounts
contributed to an Individual Retirement Account (as defined in the Code) or
Keogh retirement plan; (v) alimony paid;(vi) any elective contributions to a
cash or deferred arrangement under Section 401(k) of the Code; and (vii) for
applicable taxable years, any amount by which income from long-term capital
gains has been reduced in arriving at adjusted gross income pursuant to the
provisions of Section 1202 of the Code.

 

Entity Purchasers:

(A Purchaser which is a corporation, limited liability company, partnership,
trust, or other entity may initial either Category IV, V, VI, VII or VIII)

 

Category IV ______  The Purchaser is an entity in which all of the equity owners
are “Accredited Investors” as defined in Rule 501(a) of Regulation D. If relying
upon this category alone, each equity owner must complete a separate copy of
this Agreement.                                         (describe entity)      
Category V ______  The Purchaser is a trust, with total assets in excess of
$5,000,000, not formed for the specific purpose of acquiring the Units offered,
whose purchase is directed by a “Sophisticated Person” as described in Rule
506(b)(2)(ii) of Regulation D.       Category VI ______  The Purchaser is an
organization described in Section 501(c)(3) of the Internal Revenue Code,
corporation, Massachusetts or similar business trust, or partnership, not formed
for the specific purpose of acquiring the Units, with total assets in excess of
$5,000,000.                                          (describe entity)      
Category VII ______  The Purchaser is a private business development company as
defined in Section 202(a)(22) of the Investment Advisers Act of 1940.           
                              (describe entity)

 

SP-3

 

 

Category VIII  ______  Any bank as defined in section 3(a)(2) of the Securities
Act of 1933, as amended (“Act”), or any savings and loan association or other
institution as defined in section 3(a)(5)(A) of the Act whether acting in its
individual or fiduciary capacity; any broker or dealer registered pursuant to
section 15 of the Securities Exchange Act of 1934; any insurance company as
defined in section 2(a)(13) of the Act; any investment company registered under
the Investment Company Act of 1940 or a business development company as defined
in section 2(a)(48) of that Act; any Small Business Investment Company licensed
by the U.S. Small Business Administration under section 301(c) or (d) of the
Small Business Investment Act of 1958; any plan established and maintained by a
state, its political subdivisions, or any agency or instrumentality of a state
or its political subdivisions, for the benefit of its employees, if such plan
has total assets in excess of $5,000,000; any employee benefit plan within the
meaning of the Employee Retirement Income Security Act of 1974 if the investment
decision is made by a plan fiduciary, as defined in section 3(21) of such act,
which is either a bank, savings and loan association, insurance company, or
registered investment adviser, or if the employee benefit plan has total assets
in excess of $5,000,000 or, if a self-directed plan, with investment decisions
made solely by persons that are accredited investors;                          
              (describe entity)

 

Executed this _____ day of _________, 2012 at ____________________,
________________.

 

[Continued]

  

SP-4

 

  

REGULATION S CERTIFICATION

(For Non “U.S. Person” Individual or Entity Purchasers Only)

 

This Regulation S Certification (“Certification”) is being delivered in
connection with the Securities Purchase Agreement dated May __, 2012 (the
“Agreement”), by and between Vystar Corporation, a Georgia corporation (the
“Company”), and each of the purchasers who execute the Purchaser Signature Page
thereto (the “Purchaser”), and may be relied upon by the Company, its transfer
agent and its counsel in connection with the transactions contemplated by the
Agreement and the issuance of Units contemplated by the Agreement. The
undersigned Purchaser, being a party to the Agreement hereby certifies that the
following statements are true, correct, and complete as of the date of this
Certification. Capitalized terms used and not defined herein shall have the
meanings assigned to them in the Agreement.

 

1.          Purchaser is familiar with Regulation S (“Regulation S”) promulgated
by the U.S. Securities and Exchange Commission (the “SEC”) under the U.S.
Securities Act of 1933, as amended (the “Securities Act”).

 

2.          Purchaser is a not a “U.S. Person,” as defined in Regulation S and
as set forth in the Agreement.

 

3.          Purchaser and each Unit Holder (as defined below) understand and
acknowledge that (A) the Securities have not been registered under the
Securities Act, are being sold in reliance upon an exemption from registration
afforded by Regulation S; and that such Securities have not been registered with
any state securities commission or authority; (B) pursuant to the requirements
of Regulation S, the Securities may not be transferred, sold or otherwise
exchanged unless in compliance with the provisions of Regulation S and/or
pursuant to registration under the Securities Act, or pursuant to another
available exemption thereunder; (C) the Company is under no obligation to
register the Securities under the Securities Act or any state securities law, or
to take any action to make any exemption from any such registration provisions
available; and (D) the Company will refuse to register any transfer of
Securities not made in accordance with the provisions of Regulation S, and/or
pursuant to registration under the Securities Act of pursuant to another
available exemption thereunder.

 

4.          Purchaser has requested that certificates representing the
Securities be issued in the name of certain clients or customers of Purchaser
who have provided funds for the acquisition of the Securities (such persons and
entities referred to as “Unit Holders”). No Unit Holder is a “U.S. Person” as
defined in Regulation S. Neither Purchaser nor any Unit Holder is acquiring the
Securities for the account of any U.S. Person.

 

5.          Neither Purchaser nor any Unit Holder was formed specifically for
the purpose of acquiring the Securities pursuant to the Agreement.

 

6.          The offer leading to the issuance of the Securities, to any transfer
of Securities to the Unit Holders, and to the issuance of certificates to the
Unit Holders, was made in an “offshore transaction” as defined in Regulation S.
For purposes of Regulation S, Purchaser understands that an “offshore
transaction” as defined under Regulation S is any offer or sale not made to a
person in the United States and either (A) at the time the buy order is
originated, the purchaser is outside the United States, or the seller or any
person acting on his/her behalf reasonably believes that the purchaser is
outside the United States; or (B) for purposes of (1) Rule 903 of Regulation S,
the transaction is executed in, or on or through a physical trading floor of an
established foreign exchange that is located outside the United States or (2)
Rule 904 of Regulation S, the transaction is executed in, on or through the
facilities of a designated offshore securities market, and neither the seller
nor any person acting on its behalf knows that the transaction has been
prearranged with a buyer in the U.S.

 

SP-5

 

 

7.          Neither Purchaser, nor any affiliate or any person or entity acting
on Purchaser’s behalf, nor any Unit Holder, has made or is aware of any
“directed selling efforts” in the United States, which is defined in Regulation
S to be any activity undertaken for the purpose of, or that could reasonably be
expected to have the effect of, conditioning the market in the United States for
any of the Securities.

 

8.          Purchaser understands that the Company is the issuer of the
Securities which are the subject of the Agreement, and that, for purpose of
Regulation S, a “distributor” is any underwriter, dealer or other person who
participates, pursuant to a contractual arrangement, in the distribution of
securities offered or sold in reliance on Regulation S and that an “affiliate”
is any partner, officer, director or any person directly or indirectly
controlling, controlled by or under common control with any person in question.
Purchaser agrees that Purchaser will not, during the Restricted Period set forth
under Rule 903(b)(iii)(A), act as a distributor, either directly or through any
affiliate, nor shall he/she sell, transfer, hypothecate or otherwise convey the
Securities other than to a non-U.S. Person.

 

Resale Restrictions

 

9.          Purchaser is purchasing the Units for its own account and risk and
not for the account or benefit of a U.S. Person (as defined in Regulation S).
Purchaser understands, acknowledges and agrees that he/she must bear the
economic risk of an investment in the Securities for an indefinite period of
time and that prior to any such offer or sale, the Company may require, as a
condition to effecting a transfer of the Securities, an opinion of counsel,
acceptable to the Company, as to the registration or exemption therefrom under
the Securities Act and any state securities acts, if applicable.

 

10.         Purchaser will, during and after the expiration of the distribution
compliance period, as set forth under Regulation S Rule 903(b)(3)(iii)(A),
offer, sell, pledge or otherwise transfer the Securities only in accordance with
Regulation S, or pursuant to an available exemption under the Securities Act.
The issuance of the Securities pursuant to the Agreement has neither been
pre-arranged with a purchaser who is in the U.S. or who is a U.S. Person, nor is
it part of a plan or scheme to evade the registration provisions of the United
States federal securities laws. During such distribution compliance period,
Purchaser will not engage in hedging transactions with regard to the common
stock of the Company, unless in compliance with the Securities Act.

 

Legends

 

11.         Purchaser acknowledges, on behalf of Purchaser and the Unit Holders,
that substantially the following legend may appear on any certificates that may
be issued in respect of the Securities:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN OFFERED AND SOLD IN AN
“OFFSHORE TRANSACTION” IN RELIANCE UPON REGULATION S AS PROMULGATED BY THE
SECURITIES AND EXCHANGE COMMISSION. ACCORDINGLY, THE SECURITIES REPRESENTED BY
THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 (THE
“SECURITIES ACT”) AND MAY NOT BE TRANSFERRED OTHER THAN IN ACCORDANCE WITH
REGULATION S, PURSUANT TO REGISTRATION UNDER THE SECURITIES ACT, OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT, THE
AVAILABILITY OF WHICH IS TO BE ESTABLISHED TO THE SATISFACTION OF THE COMPANY.
THE SECURITIES REPRESENTED BY THIS CERTIFICATE CANNOT BE THE SUBJECT OF HEDGING
TRANSACTIONS UNLESS SUCH TRANSACTIONS ARE CONDUCTED IN COMPLIANCE WITH THE
SECURITIES ACT.

 

SP-6

 

 

IN WITNESS WHEREOF, the undersigned has executed this Regulation S Certification
as of the date set forth below. 

 

PURCHASER: 

 

NAME:           By:           Title:           DATED:    

 

[Signature Page to Regulation S Certification]

 

[Signature Pages Continue]

 

SP-7

 

 

PURCHASER SIGNATURE PAGE

(For Individual Purchasers)

 

This Securities Purchase Agreement of Vystar Corporation (including the
Questionnaire) is hereby executed and entered into by the below Purchaser.

 

    No. of Units: __________(@$25,000 per Unit)
                                                                         
Signature (Individual) No. of Shares/Warrants: _______________    
                                                                        Purchase
Price $_____________ Name (Print)      
                                                                          Street
address      
                                                                          City,
State, Zip Code & Country      
                                                                          Tax
Identification or Social Security Number       (        
   )                                                            Telephone Number
      (            )                                                           
Facsimile Number       Address to Which Correspondence Should Be Directed (if
different from above)       ____________________________________   c/o Name  
____________________________________   Street Address         
____________________________________   City, State, Zip Code & Country      
(______)____________________________   Telephone Number      
(______)____________________________   Facsimile Number

 

SP-8

 

 

PURCHASER SIGNATURE PAGE

(for Corporation, Partnership, Trust or Other Entities)

 

This Securities Purchase Agreement of Vystar Corporation (including the
Questionnaire) is hereby executed and entered into by the below Purchaser:

 

  ____________________________________ No. of Units: __________(@$25,000 per
Unit) Name of Entity     No. of Shares/Warrants: _______________
                                                                       ____  
Type of Entity (i.e., corporation, partnership, etc.) Purchase Price
$_____________        
                                                                       __   Tax
Identification or Social Security Number      
                                                                          State
of Formation of Entity      
                                                                          Name
of Signatory Typed or Printed       Its: _________________________________  
            Title       Address to Which Correspondence Should Be Directed (if
different from above)       ____________________________________   c/o Name  
____________________________________   Street Address         
____________________________________   City, State,  Zip Code & Country      
(______)____________________________   Telephone Number      
(______)____________________________   Facsimile Number

 

*If Units are being subscribed for by an entity, the Certificate of Signatory
that follows must also be completed.

 

SP-9

 

 

CERTIFICATE OF SIGNATORY

 

(To be completed if Units are being subscribed for by an entity)

 

 

I,__________________________________, am the ___________________________ of

 

_________________________________________________________________(the “Entity”).

 

I certify that I am empowered and duly authorized by the Entity to execute and
carry out the terms of the Securities Purchase Agreement and to purchase and
hold the Shares and Warrants that comprise the Units. The Securities Purchase
Agreement has been duly and validly executed on behalf of the Entity and
constitutes a legal and binding obligation of the Entity.

 

IN WITNESS WHEREOF, I have hereto set my hand this ______ day of _________,
2012.

  

      Signature

 

SP-10

 

 

ACCEPTANCE PAGE TO SECURITIES PURCHASE AGREEMENT OF

VYSTAR CORPORATION

 

The foregoing subscriptions for ________ Units (with 100,000 Shares and Warrants
per Unit), for an aggregate purchase price of $___________ at a Purchase Price
of $25,000 per Unit, in accordance with the foregoing Securities Purchase
Agreement, AGREED AND ACCEPTED; provided, however, that the Company may accept
additional subscriptions from time to time without consent of Purchasers until
the maximum offering amount (plus the over-allotment option, if any) are
accepted and Closed upon, in accordance with this Agreement:

 

VYSTAR CORPORATION       By:     Name:    Title: Chief Executive Officer  

 

Date: ___________________

 

SP-11

 

 

 

COMPANY DISCLOSURE SCHEDULE

 

Capitalized terms not otherwise defined in this Company Disclosure Schedule
shall have the same meaning as in the Agreement.

 

The disclosure of any matter in this Company Disclosure Schedule should not be
construed as indicating that such matter is necessarily required to be disclosed
in order for any representation or warranty in the Agreement to be true and
correct in all material respects. Any description of any document included in
this Company Disclosure Schedule is qualified in all respects by reference to
such document.

 

Schedules

 

 

SCHEDULE 3.2

 

OUTSTANDING NOTES, CONVERTIBLE DEBT, DERIVATIVES, AND NOTES OF THE COMPANY

 

 

 

 

 

SCHEDULE 3.2 (CONT’D)

 

OUTSTANDING NOTES, CONVERTIBLE DEBT, DERIVATIVES, AND NOTES OF THE COMPANY

 

 

 

 

SCHEDULE 3.6

 

MATERIAL ADVERSE CHANGE

 

None.

 

 

 

 

SCHEDULE 3.11

 

INTELLECTUAL PROPERTY

 

None.

 

 

 

 

SCHEDULE 3.13

 

LITIGATION

 

None.

 

 

 

 

EXHIBIT A

 

Form of Common Stock Purchase Warrant

 





 

